NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 11-3499
                                ___________

                         WALTER A. TORMASI,
                                    Appellant

                                      v.

GEORGE HAYMAN, DEPARTMENT OF CORRECTIONS (DOC) COMMISSIONER;
  JAMES BARBO, DOC DIRECTOR OF DIVISION OF OPERATIONS; RONALD H.
      CATHEL, NEW JERSEY STATE PRISON (NJSP) ADMINISTRATOR; AL
      KANDELL, NJSP ASSOCIATE ADMINISTRATOR; DONALD MEE, NJSP
      ASSOCIATE ADMINISTRATOR; MICHELLE RICCI, NJSP ASSOCIATE
         ADMINISTRATOR;BUTLER, INVESTIGATOR, JSP/DOC SPECIAL
INVESTIGATIONS DIVISION (SID) AGENT; DOLCE, INVESTIGATOR, NJSP/DOC
  (SID) AGENT; MAGINNIS, INVESTIGATOR, NJSP/DOC (SID) AGENT; SIERRA,
 INVESTIGATOR, NJSP/DOC (SID) AGENT; WOJCIECHOWICZ, INVESTIGATOR,
    NJSP/DOC (SID AGENT); PAMELA TRENT, ASSOCIATE ADMINISTRATOR
                   ____________________________________

               On Appeal from the United States District Court
                        for the District of New Jersey
                   (D.C. Civil Action No. 07-cv-05683)
                  District Judge: Honorable Joel A. Pisano
                ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               April 2, 2012
          Before: JORDAN, HARDIMAN and ROTH, Circuit Judges

                        (Opinion filed: April 3, 2012)
                               ___________

                                 OPINION
                                ___________

PER CURIAM
       Walter Tormasi appeals the District Court’s order granting Appellees’ motion for

summary judgment. For the reasons below, we will affirm the District Court’s judgment.

       The procedural history of this case and the details of Tormasi’s claims are well

known to the parties, set forth in the District Court’s opinion, and need not be discussed

at length. Briefly, Tormasi filed a civil rights complaint alleging that Appellees denied

him access to the courts when they confiscated some of his legal materials and

disciplined him for possession of contraband. The District Court granted Appellees’

motion for summary judgment, and Tormasi filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order granting summary judgment de novo and review the facts in the light most

favorable to the nonmoving party. Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 170 (3d

Cir. 2011). A grant of summary judgment will be affirmed if our review reveals that

“there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Although his state post-conviction proceedings were over, Tormasi claims that he

was afraid that if he filed future state post-conviction petitions or a federal habeas

petition, he would be disciplined for possessing his appendices which contained the

Anarchist’s Cookbook. We agree with the District Court that Appellees did not impede

Tormasi’s litigation of any claims challenging his criminal conviction. As noted by the

District Court, Tormasi could have simply referred to his prior briefs for citations to the

material or arranged for a copy of the contraband materials to be sent to the state or
                                              2
federal court. Thus, the fact that Tormasi is not permitted to possess the Anarchist’s

Cookbook in prison does not violate his right to access to the courts or his freedom of

speech. Because we agree with the District Court that Appellees did not did not impede

or frustrate Tormasi’s claims regarding his criminal conviction, we need not address

whether his potential claims had any merit. Lewis v. Casey, 518 U.S. 343, 351-52

(1996).

       Tormasi also argues that the seizure of his documents and the disciplinary action

against him was an exaggerated response by Appellees. Tormasi argued that the contents

of the Anarchist’s Cookbook are available to prisoners. To support this argument, he

submitted over three hundred pages of encyclopedia entries on ammunition, explosives,

grenades, gunpowder, rockets, etc. He does not explain how any specific entry

corresponds to a section of the Anarchist’s Cookbook or how the passages from the

encyclopedia would threaten prison security in a manner similar to the Anarchist’s

Cookbook. We agree with the District Court that the Appellees’ confiscation of the

Anarchist’s Cookbook from a prisoner was a reasonable response to the security concerns

that book poses to a correctional environment. Turner v. Safley, 482 U.S. 78, 89-90

(1987).

       For the above reasons, we will affirm the District Court’s judgment.




                                             3